Title: Thomas Jefferson to David Gelston, 18 September 1816
From: Jefferson, Thomas
To: Gelston, David


          
            Dear Sir
            Monticello Sep. 18. 16.
          
          Your favor of Aug. 31. did not come to hand but by yesterday’s mail, delayed I presume by the late extraordinary floods. it brings me the first notice of the arrival of my books which I have been 3. or 4. months expecting. them but I have not yet recieved either invoice or letter. as we ought to suppose they came by the same ship, tomorrow’s mail may perhaps bring them, in which case you shall have the invoice instantly. the day after tomorrow I shall set out on a journey of 3. weeks, which, if they arrive it arrives afterwards may occasion that delay in your receipt of it. in the mean time it may not be amiss that the books should remain with you till the equinoctial weather is over, as their loss would be a great affliction to me they are what I wrote for as most necessary on parting with my library to Congress. I return the bill of lading & Hottinguer & co’s letter and salute wit you with friendly esteem and respect.
          Th: Jefferson
        